Submitted on a confidential basis on September 20, 2013 CONFIDENTIAL TREATMENT REQUESTED This draft registration statement has not been filed publicly with the Securities and Exchange Commission and all information contained herein remains confidential. Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SCORPIO BULKERS INC. (Exact name of registrant as specified in its charter) Marshall Islands N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Scorpio Bulkers Inc. 9, Boulevard Charles III MC 98000 Monaco (011) Seward & Kissel LLP Attention: Larry Rutkowski, Esq. Edward S. Horton, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) (Name, address and telephone number of agent for service) Copies to: Larry Rutkowski, Esq. Edward S. Horton, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1223 (telephone number) (212) 480-8421 (facsimile number) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) ¨ Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share (1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common shares, $0.01 par value per share $ $ $ Based upon the U.S. Dollar equivalent as of , 2013 of the average of the bid and ask prices of the common shares on the same date, as reported on the Norwegian OTC List. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(f)(1) of the Securities Act of 1933, as amended (the "Securities Act"), based upon the U.S. Dollar equivalent of the average of the bid and ask prices of the common shares as of , 2013, as reported on the Norwegian OTC List as prescribed by Rule 457(c). Determined in accordance with Section 6(b) of the Securities Act to be $ , which is equal to .00013640 multiplied by the proposed maximum aggregate offering price of $ . The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the U.S. Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2013 PRELIMINARY PROSPECTUS OFFER TO EXCHANGE REGISTERED COMMON SHARES, PAR VALUE $0.01 PER SHARE FOR OUTSTANDING UNREGISTERED COMMON SHARES, PAR VALUE $0.01 PER SHARE OF Scorpio Bulkers Inc. Material Terms of the Exchange Offer · We are offering to exchange, commencing on, 2013, an aggregate of new common shares that have been registered for exchange, or the Exchange Shares, for an equivalent number of common shares, previously sold in private offerings, or the Original Shares. We refer to this offer to exchange as the Exchange Offer. · The terms of the Exchange Shares are identical to the terms of the Original Shares, except for the transfer restrictions relating to the Original Shares. · We will exchange all Original Shares that are validly tendered and not validly withdrawn. · The Exchange Offer will expire at 5:00 p.m., New York City time (11:00 p.m. Oslo time), on, 2013 unless we determine to extend it. · You may withdraw tenders of Original Shares at any time before 5:00 p.m., New York City time (11:00 p.m. Oslo time), on the date of the expiration of the Exchange Offer. · We will not receive any proceeds from the Exchange Offer. · We will pay the expenses of the Exchange Offer. · No dealer-manager is being used in connection with the Exchange Offer. · The Original Shares currently trade on the Norwegian OTC List. · The exchange of shares will not be a taxable exchange for U.S. federal income tax purposes. The Company intends to apply to list the Exchange Shares on the New York Stock Exchange under the symbol "SALT." We are an "emerging growth company" and we are eligible for reduced reporting requirements. See "Summary—Implications of Being an Emerging Growth Company." See "Risk Factors" beginning on page 16 of this prospectus for a discussion of certain factors that you should consider before participating in the Exchange Offer. In connection with resales of Exchange Shares, any participating broker-dealer must acknowledge that it will deliver a prospectus meeting the requirements of the Securities Act of 1933, as amended, or the Securities Act. The Securities and Exchange Commission, or the SEC, has taken the position that broker-dealers who acquired the Original Shares as a result of market-making or other trading activities may use this prospectus to fulfill their prospectus delivery requirements with respect to the Exchange Shares. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION OR ANY OTHER EQUIVALENT REGULATORY AUTHORITY HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus is dated, 2013. [ARTWORK] TABLE OF CONTENTS PROSPECTUS SUMMARY 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 RISK FACTORS 16 USE OF PROCEEDS 37 CAPITALIZATION 38 SHARE PRICE INFORMATION 39 DIVIDEND POLICY 40 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA 41 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 INDUSTRY AND MARKET CONDITIONS 46 BUSINESS 59 MANAGEMENT 75 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 80 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 81 THE EXCHANGE OFFER 82 DESCRIPTION OF THE EXCHANGE SHARES 88 DESCRIPTION OF CAPITAL STOCK 89 CERTAIN MARSHALL ISLANDS COMPANY CONSIDERATIONS 94 TAXATION 97 PLAN OF DISTRIBUTION ENFORCEMENT OF CIVIL LIABILITIES INDUSTRY AND MARKET DATA LEGAL MATTERS EXPERTS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 CONSEQUENCES OF FAILURE TO EXCHANGE Following the completion of the Exchange Offer, holders of Original Shares that are not tendered or that are tendered but not accepted by us may resell Original Shares only if an exemption from registration under the Securities Act and applicable state securities laws is available or, outside of the United States, to non-U.S. persons in accordance with the requirements of Regulation S under the Securities Act. Original Shares may not be sold by non-affiliates pursuant to the exemption provided by Rule 144 until, 2014 because such rule requires that we have been subject to the periodic reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, for more than 90 days. Based on interpretations of the SEC staff that did not involve the issuer of securities or its affiliates, Exchange Shares issued pursuant to this Exchange Offer may be offered for resale, resold or otherwise transferred by their holders (other than any such holder that is our "affiliate" within the meaning of Rule 405 under the Securities Act) without compliance with the registration and prospectus delivery provisions of the Securities Act, provided that the holders acquired the Exchange Shares in the ordinary course of business and the holders are not engaged in, have no arrangement with any person to participate in, and do not intend to engage in, any public distribution of the Exchange Shares to be acquired in this Exchange Offer. Any holder who tenders in this Exchange Offer and is engaged in, has an arrangement with any person to participate in, or intends to engage in, any public distribution of the Exchange Shares (i) may not rely on the applicable interpretations of the SEC and (ii) must comply with the registration and prospectus delivery requirements of the Securities Act in connection with a secondary resale transaction. i PROSPECTUS SUMMARY This summary highlights information that appears later in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus. This summary may not contain all of the information that may be important to you. You should carefully review the entire prospectus, including the section of this prospectus entitled "Risk Factors" and the more detailed information that appears later in this prospectus before exchanging your common shares. Unless otherwise indicated, references to "Scorpio Bulkers," the "Company," "we," "our," "us" or similar terms refer to the registrant, Scorpio Bulkers Inc., and its subsidiaries, except where the context otherwise requires. We use the term deadweight tons, or dwt, expressed in metric tons, each of which is equivalent to 1,000 kilograms, in describing the size of our vessels. Unless otherwise indicated, all references to "U.S. dollars," "dollars," "U.S. $" and "$" in this prospectus are to the lawful currency of the United States of America and references to "Norwegian Kroner" and "NOK" are to the lawful currency of Norway.Prior to this Exchange Offer, we plan to offer and sell our common shares through an initial public offering, which we refer to as the "IPO." This Exchange Offer is not contingent on the successful completion of the IPO. Our Business We are an international shipping company that was recently incorporated in the Republic of the Marshall Islands for the purpose of acquiring and operating the latest generation mid-size newbuilding drybulk carriers with fuel-efficient specifications and carrying capacities of between 30,000 and 100,000 dwt.We believe that it is an opportune time to acquire these vessels because acquisition costs for these vessels are currently at the lowest average levels of the past 10 years.In addition, we believe that recent advances in shipbuilding design and technology should make these latest generation vessels more fuel-efficient than older vessels in the global fleet that compete with us for charters, providing us with a competitive advantage.The drybulk carriers that we have agreed to acquire for an aggregate purchase price of $359.2 million, will transport a broad range of major and minor bulk commodities, including ores, coal, grains, and fertilizers, along worldwide shipping routes, and will be employed primarily in the spot market or in spot market-oriented pools of similarly sized vessels.Our initial fleet will consist of 13 newbuilding Ultramax drybulk vessels each with a carrying capacity of between 61,000 dwt and 64,000 dwt and an aggregate carrying capacity of approximately 801,000 dwt.We refer to these vessels as our Initial Fleet.The vessels in our Initial Fleet are to be constructed at reputable shipyards and are scheduled to be delivered to us between the first quarter of 2015 and early 2016. As of the date of this prospectus, we have paid a total of $70.0 million in initial installment payments due under our shipbuilding contracts. We plan to finance the remaining contractual commitments of $289.2 million for our Initial Fleet with available cash on hand, cash flows from operations, borrowings under new secured credit facilities, the net proceeds received from the IPO and from securities offered in the public and private debt and equity capital markets.In addition, we plan to use a portion of the net proceeds from the IPO and the net proceeds from future equity or debt offerings or both, together with the amounts we expect to be available to us under the credit facilities we plan to enter, to fund additional acquisitions. Our intention is to acquire additional latest generation mid-size drybulk carriers with fuel-efficient specifications and carrying capacities of between 30,000 and 100,000 dwt, either directly from shipyards or from owners with existing shipyard contracts. We may also acquire secondhand vessels that meet our stringent specifications.The timing of these acquisitions will depend on our ability to identify suitable vessels on attractive acquisition terms.We intend to maintain moderate levels of leverage over time, even though we may have the capacity to obtain additional financing. We have received indicative terms from lenders having existing relationships with members of the Scorpio Group, for proposed new credit facilities that would, if realized, provide us initially with up to $210.0 million to be applied towards the remaining contractual commitments related to certain vessels in our Initial Fleet.These indicative term sheets are non-binding and are subject to important conditions, including the negotiation and execution of formal loan documentation. 1 Our Co-Founder, Chairman and Chief Executive Officer, Mr. Emanuele Lauro, is a member of the Lolli-Ghetti family, which has been involved in shipping since the early 1950s through the Italian company Navigazione Alta Italia, or NAI.In 2009, the Lolli-Ghetti family founded Scorpio Tankers Inc. (NYSE: "STNG"), or Scorpio Tankers, an international shipping company that as of September 16, 2013, owned or had contracted for the construction of 78 tanker vessels and had a market capitalization of $1.8 billion, of which Mr. Lauro is currently the Chairman and Chief Executive Officer.The Lolli-Ghetti family also owns and controls the Scorpio Group, which includes Scorpio Ship Management S.A.M., or SSM, which provides us with vessel technical management services, Scorpio Commercial Management S.A.M., or SCM, which provides us with vessel commercial management services, and Scorpio Services Holding Limited, or SSH, which provides us and other related entities with administrative services and services related to the acquisition and disposal of vessels. Our Co-Founder, President and Director, Mr. Robert Bugbee, is also the President and a Director of Scorpio Tankers, has a senior management position at the Scorpio Group, and was formerly the President and Chief Operating Officer of OMI Corporation, or OMI, which was a publicly traded shipping company.SSM and SCM also provide technical and commercial management services to Scorpio Tankers as well as unaffiliated vessel owners. Our Relationship with the Scorpio Group We believe that one of our principal strengths is our relationship with Scorpio Tankers and the Scorpio Group of companies. Our vessel operations are managed under the supervision of our board of directors, by our management team and by members of the Scorpio Group of companies.We expect our relationship with Scorpio Tankers and the Scorpio Group of companies will give us access to their relationships with major international charterers, lenders and shipbuilders. We will have access to Scorpio Group's customer and supplier relationships and their technical, commercial and managerial expertise, which we believe will allow us to compete more effectively and operate our vessels on a cost efficient basis. Scorpio Tankers is engaged in seaborne transportation of refined petroleum products in the international shipping markets. As of September 16, 2013, its fleet consisted of 18 wholly-owned tankers (four LR1 tankers, one Handymax tanker, 11 MR tankers, one LR2 tanker and one post-Panamax tanker) and 29 time chartered-in tankers (nine Handymax tankers, eight MR tankers, four LR1 tankers and eight LR2 tankers) and it entered into contracts for the construction of 51 fuel-efficient newbuilding product tankers (25 MR, 14 Handymax ice class 1-A, and 12 LR2 vessels), one of which is expected to be delivered by October 2013, 40 by the end of 2014 and the remaining 10 by the end of 2015, and nine newbuilding Very Large Gas Carriers, which are scheduled to be delivered by the end of 2015. In addition to our relationship with Scorpio Tankers, we believe there are opportunities for us to benefit from operational, charterer and shipyard-based synergies due to our broader shared relationship with the Scorpio Group which includes: · SSM, which provides vessel technical management services for 86 vessels owned by third-parties, including Scorpio Tankers, and is expected to provide us with the same services for all of our vessels. · SCM, which provides vessel commercial management services for 101 vessels owned by third-parties, including Scorpio Tankers, and is expected to provide us with the same services for all of our vessels.SCM manages 82 vessels (excluding the vessels in our Initial Fleet) through the spot market-oriented Scorpio Group Pools, which include the Scorpio LR2 Pool, the Scorpio Panamax Tanker Pool, the Scorpio MR Pool and the Scorpio Handymax Tanker Pool. · SSH, which provides related entities with, and will provide to us, administrative services and services related to the acquisition and disposal of vessels. We can provide no assurance, however, that we will realize any benefits from our relationship with Scorpio Tankers or the Scorpio Group. 2 Our Fleet The following table summarizes key information about our Initial Fleet as of the date of this prospectus: Vessel Name Vessel Type Shipyard (1) Vessel Size (dwt) Latest Scheduled Delivery Date (2) (Firm Newbuildings To Be Constructed) SBI Leo Ultramax Dacks Q2 2015 SBI Lyra Ultramax Dacks Q3 2015 SBI Subaru Ultramax Dacks Q3 2015 SBI Ursa Ultramax Dacks Q4 2015 SBI Antares Ultramax Nacks Q1 2015 SBI Bravo Ultramax Nacks Q1 2015 SBI Hydra Ultramax Nacks Q3 2015 SBI Maia Ultramax Nacks Q3 2015 SBI Hercules Ultramax Chengxi Q1 2016 SBI Orion Ultramax Chengxi Q4 2015 SBI Pegasus Ultramax Chengxi Q4 2015 SBI Echo Ultramax Imabari Q2 2015 SBI Tango Ultramax Imabari Q2 2015 As used in this prospectus, "Dacks" refers to Dalian Cosclo KHI Ship Engineering Co. Ltd., "Nacks" refers to Nantong COSCO KHI Ship Engineering Co., Ltd. and "Chengxi" refers to Chengxi Shipyard Co., Ltd. and "Imabari" refers to Imabari Shipbuilding Co. Ltd. Based on terms of newbuilding contract. Employment of Our Fleet Generally, we intend to operate our vessels in spot market-oriented commercial pools, in the spot market or, under certain circumstsances, on time charters.We expect that each of the vessels in our Initial Fleet following their delivery to us will initially be employed in the Scorpio Ultramax Pool, which is a newly-formed spot market-oriented pool with no history of operations that will be managed by SCM and will expose us to fluctuations in spot market charter rates.See "Business—Employment of our Fleet—Scorpio Ultramax Pool." 3 Spot Market-Oriented Commercial Pools To increase vessel utilization and thereby revenues, we intend to participate in commercial pools operated by SCM, in which other shipowners with similar, high-quality, modern and well-maintained vessels participate.By operating a large number of vessels as an integrated transportation system, commercial pools offer customers greater flexibility and a higher level of service while achieving scheduling efficiencies. Pools employ experienced commercial managers and operators who have close working relationships with customers and brokers, while technical management is performed by each shipowner. Pools negotiate charters with customers primarily in the spot market. The size and scope of these pools enable them to enhance vessel utilization rates for pool vessels by securing backhaul voyages and cargo contracts of affreightment, or COAs, thus generating higher effective TCE revenues than otherwise might be obtainable in the spot market. Spot Market A spot market voyage charter is generally a contract to carry a specific cargo from a load port to a discharge port for an agreed freight per ton of cargo or a specified total amount. Under spot market voyage charters, we pay specific voyage expenses such as port, canal and bunker costs. Spot charter rates are volatile and fluctuate on a seasonal and year-to-year basis. Fluctuations derive from imbalances in the availability of cargoes for shipment and the number of vessels available at any given time to transport these cargoes. Vessels operating in the spot market generate revenue that is less predictable, but may enable us to capture increased profit margins during periods of improvements in drybulk vessel charter rates. Time Charters Time charters give us a fixed and stable cash flow for a known period of time. Time charters also mitigate in part the seasonality of the spot market business, which is generally weaker in the second and third quarters of the year. In the future, we may opportunistically look to enter our vessels into time charter contracts should rates become more attractive. We may also enter into time charter contracts with profit sharing agreements, which enable us to benefit if the spot market increases. Management of Our Business Commercial and Technical Management Our vessels will be commercially managed by SCM and technically managed by SSM pursuant to a Master Agreement, which we expect will have an initial term of two years. SCM and SSM are companies affiliated with us. We expect that additional vessels that we may acquire in the future will also be managed under the Master Agreement or on substantially similar terms. We expect SCM's services to include securing employment for our vessels in the spot market and on time charters. SCM also manages the Scorpio Group Pools (described below), and will manage the Scorpio Ultramax Pool in which we expect our Initial Fleet will be employed.For commercial management of our vessels that do not operate in the Scorpio Ultramax Pool, we expect to pay SCM a daily fee of $300 per vessel, plus a 1.75% commission on the gross revenues per charter fixture.The Scorpio Ultramax Pool participants, including us and third-party owners of similar vessels, are each expecting to pay SCM a pool management fee of $300 per vessel per day, plus a 1.75% commission on the gross revenues per charter fixture. SSM's services are expected to include providing technical support, such as arranging the hiring of qualified officers and crew, supervising the maintenance and performance of vessels, purchasing supplies, spare parts and new equipment, arranging and supervising drydocking and repairs, and monitoring regulatory and classification society compliance and customer standards.In addition, representatives of SSM, including certain subcontractors, are expected to provide us with construction supervisory services while our vessels are being constructed in shipyards.For these services, we will compensate SSM for its direct expenses, which can vary between $200,000 and $500,000 per vessel.We expect to pay SSM an annual fee of $200,000 per vessel to provide technical management services for each of our vessels.Please see "Certain Relationships and Related Party Transactions—Our Master Agreement" for additional information. 4 Administrative Services Agreement We expect to enter into an Administrative Services Agreement with SSH for the provision of administrative staff, office space and accounting, legal compliance, financial and information technology services. SSH is a company affiliated with us. SSH also arranges vessel sales and acquisitions for us. The services to be provided to us by SSH may be sub-contracted to other entities within the Scorpio Group.We expect to reimburse SSH for the reasonable direct or indirect expenses it incurs in providing us with the administrative services described above.We also expect to pay SSH a fee for arranging vessel acquisitions, including newbuildings, and sales for us, equal to $250,000 per vessel, due upon delivery of the vessel, which is payable in our common shares.The number of common shares issuable to SSH as payment is based on the market value of our common shares as of the contract date of a definitive agreement to acquire or sell any vessel.We plan to issue 31,250 common shares to SSH at an agreed upon value of $8.00 per share as payment for each of the vessels in our Initial Fleet, which were the vessels we contracted to acquire using the proceeds of the July 2013 Private Placement (defined below).In addition, we expect that SSH will agree with us not to own any drybulk carriers ranging between 30,000 and 85,000 dwt for so long as the Administrative Services Agreement is in full force and effect. Competitive Strengths We believe that we possess a number of competitive strengths in our industry, including: Experienced management team with an established track record in the public market. Our Company's leadership has considerable depth of shipping industry expertise.Since 2003, under the leadership of Mr. Emanuele Lauro, our Co-Founder, Chairman and Chief Executive Officer, Scorpio Group, together with Scorpio Tankers, has grown from an owner of three vessels in 2003 to an owner of 78 vessels, and an operator or manager of approximately 101 vessels as of September 16, 2013. Mr. Robert Bugbee, our Co-Founder, President and Director, also holds a senior management position within the Scorpio Group and is the President and a Director of Scorpio Tankers, has more than 27 years of experience in the shipping industry and was formerly the President and Chief Operating Officer of OMI, which was a publicly traded shipping company until its sale in 2007.Messrs. Lauro and Bugbee are supported by Mr. Cameron Mackey, Mr. Hugh Baker, Mr. Luca Forgione, who serve as our Chief Operating Officer, our Chief Financial Officer, and our General Counsel, respectively, each of whom also serve as a member of the management team of Scorpio Tankers.Mr. Mackey is also a director of Scorpio Tankers.Messrs. Mackey, Baker and Forgione serve in similar positions in the Scorpio Group and have 19, 21 and 10 years of experience, respectively, in the shipping industry, and, with Messrs. Lauro and Bugbee, collectively have over 77 years of combined shipping experience, and have developed industry relationships with charterers, lenders, shipbuilders, insurers and other industry participants. Attractive Initial Fleet.Our Initial Fleet of 13 newbuilding Ultramax drybulk carriers are scheduled to be delivered to us between the first quarter of 2015 and early 2016. We believe that owning a modern, well-maintained fleet reduces operating costs, improves the quality of service we deliver and provides us with a competitive advantage in securing favorable time and spot charters with high-quality counterparties.We believe that it is an opportune time to acquire these latest generation, fuel-efficient drybulk vessels because acquisition costs for these vessels are currently at the lowest average levels of the past 10 years.In addition, we believe that recent advances in shipbuilding design and technology should make these latest generation vessels more fuel-efficient than older vessels in the global fleet that compete with us for charters, providing us with a competitive advantage. Significant available liquidity to pursue acquisition and expansion opportunities. Immediately following the IPO, we expect to have $million of available cash, including $, which is a portion of the net proceeds from the July 2013 Private Placement (defined below), and net proceeds of $million from the IPO based on an assumed initial public offering price of $per share. We intend to use our available cash and borrowing capacity under the credit facilities we intend to enter to pursue vessel acquisitions, including the acquisition of our Initial Fleet, consistent with our business strategy. We believe that our strong balance sheet, financing capacity and future access to capital will allow us to make opportunistic acquisitions at attractive prices. 5 Access to attractive acquisition and chartering opportunities.We believe that Scorpio Group's, including Scorpio Tankers', global relationships with shipping companies, charterers, shipyards, brokers and commercial shipping lenders will provide us with a commercial advantage in accessing attractive asset acquisitions, chartering and vessel financing opportunities.We believe that Scorpio Group's, including Scorpio Tankers', strong sale and purchase track record, reputation as a creditworthy counterparty and proven ability to raise capital and execute vessel sale and purchase transactions in a timely manner will provide us with access to acquisition opportunities on attractive terms. High quality, cost efficient vessel opportunities.We believe that Scorpio Group's experience with the commercial and technical management of vessels and its reputation in the industry as an operator with high safety and quality operating standards will be important in establishing and retaining high quality charterers that are looking for reliable and responsible operators to meet their exacting standards for vessel chartering and day-to-day operation. Our Business Strategies Our primary objectives are to profitably grow our business and emerge as a successful owner and operator of drybulk vessels. The key elements of our strategy are: Expanding our fleet through opportunistic acquisitions of high-quality vessels at attractive prices. We intend to acquire latest generation mid-size drybulk carriers with fuel-efficient specifications and carrying capacities of between 30,000 and 100,000 dwt through timely and selective acquisitions. We currently view the mid-size vessel class as providing attractive return characteristics given the relatively low vessel price levels. A key element to our acquisition strategy will be to acquire high-quality vessels at attractive prices. When evaluating acquisitions, we will consider and analyze, among other things, our expectation of fundamental developments in the drybulk shipping industry sector, the level of liquidity in the resale and charter market, the cash flow earned by the vessel in relation to its value, its condition and technical specifications with particular regard to fuel consumption, expected remaining useful life, the credit quality of the charterer and duration and terms of charter contracts for vessels acquired with charters attached, as well as the overall diversification of our fleet and customers. We believe that these circumstances combined with our management's knowledge of the shipping industry present an opportunity for us to grow our fleet at favorable prices. Optimizing vessel revenues primarily through spot market exposure. We intend to employ a chartering strategy to capture upside opportunities in the spot market while using fixed-rate time charters as the charter market improves to reduce downside risks.We believe that the revenues that our vessels will earn in the spot market through our participation in pools managed by the Scorpio Group will exceed the revenues that we would otherwise generate by operating these vessels outside of the pools. Focusing on drybulk carriers based on the experience and expertise of the Scorpio Group and our management team in the international shipping industry. We believe that major international commodity companies seek transportation partners that are financially stable and have a reputation for reliability, safety, and high environmental and quality standards. We intend to leverage the operational expertise and customer base of the Scorpio Group and the members of our management team in order to further expand these relationships with consistent delivery of superior customer service. Minimizing operating and corporate expenses.Pursuant to the Master Agreement that we intend to enter, SSM and SCM will coordinate and oversee the technical and commercial management of our fleet, respectively. We believe that SSM and SCM will be able to provide these services at costs that are lower that what we could achieve by performing these functions in-house. Maintain a strong balance sheet through moderate use of leverage.We plan to finance our Initial Fleet and future vessel acquisitions with a mix of debt and equity, but intend to maintain moderate levels of leverage over time, even though we may have the capacity to obtain additional financing.By maintaining moderate levels of leverage, we expect to retain greater flexibility than our more leveraged competitors to operate our vessels under shorter spot or period charters.Charterers have increasingly favored financially solid vessel owners, and we believe that our expected balance sheet strength will enable us to access more favorable chartering opportunities, as well as give us a competitive advantage in pursuing vessel acquisitions from commercial banks and shipyards, which have also recently displayed a preference for contracting with well capitalized counterparties. 6 Recent Developments Between July 1, 2013 and July 16, 2013, we issued and sold 31,250,000 common shares (including 1,500 common shares issued in connection with our formation), par value $0.01 per share, in a Norwegian private transaction exempt from registration under the Securities Act for net proceeds of $242.8 million.We refer to this offering throughout this prospectus as the "July 2013 Private Placement." Between August 8, 2013 and September 3, 2013, we paid an aggregate of $70.0 million relating to initial deposits on newbuilding contracts for 13 drybulk carriers with fuel-efficient specifications and carrying capacities ranging from 60,000 and 64,000 dwt, leaving us with a cash balance of $172.7 million as of September 3, 2013.The aggregate purchase price of our 13 vessels to be constructed is $359.2 million. Prior to this Exchange Offer, we plan to offer and sellof our common shares through an IPO.The Exchange Offer is not contingent on the successful completion of the IPO.Please read "Risk Factors" beginning on page 16 for a more complete discussion of risks and uncertainties that should be considered before exchanging your common shares. Risk Factors We face a number of risks associated with our business and industry and must overcome a variety of challenges to utilize our strengths and implement our business strategies. These risks relate to, among others, changes in the international shipping industry, including supply and demand, charter hire rates, commodity prices, a downturn in the global economy, hazards inherent in our industry and operations resulting in liability for damage to or destruction of property and equipment, pollution or environmental damage, inability to comply with covenants in the credit facilities we may enter into, inability to finance capital projects, and inability to successfully employ our drybulk carriers. You should carefully consider the following risks, those risks described in "Risk Factors" and the other information in this prospectus before deciding whether to invest in our common shares. Reduced Disclosure Requirements We had less than $1.0 billion in revenue during our last fiscal year, which means that we qualify as an "emerging growth company" as defined in the Jumpstart Our Business Startups Act, or JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include: · the ability to present only two years of audited financial statements and only two years of related Management's Discussion and Analysis of Financial Condition and Results of Operations in the registration statement for our initial public offering; · exemption from the auditor attestation requirement in the assessment of the emerging growth company's internal controls over financial reporting; · exemption from new or revised financial accounting standards applicable to public companies until such standards are also applicable to private companies; and · exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to our auditor's report in which the auditor would be required to provide additional information about the audit and our financial statements. We may take advantage of these provisions until the end of the fiscal year following the fifth anniversary of our initial public offering or such earlier time that we are no longer an emerging growth company. We will cease to be an emerging growth company if, among other things, we have more than $1.0 billion in "total annual gross revenues" during the most recently completed fiscal year. We may choose to take advantage of some, but not all, of these reduced burdens. For as long as we take advantage of the reduced reporting obligations, the information that we provide shareholders may be different from information provided by other public companies. We are choosing to "opt out" of the extended transition period relating to the exemption from new or revised financial accounting standards and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. 7 The following diagram depicts our simplified organizational structure: [TO COME] 8 CORPORATE INFORMATION We were incorporated in the Republic of the Marshall Islands on March 20, 2013 with principal executive offices located at 9, Boulevard Charles III, MC 98000 Monaco.Our telephone number at that address is (011) e expect to own our vessels through separate wholly-owned subsidiaries that will be incorporated in the Republic of the Marshall Islands or other jurisdictions generally acceptable to lenders in the shipping industry.Our website is www.scorpiobulkers.com. The information contained in or connected to our website is not part of this prospectus. OTHER INFORMATION Because we are incorporated under the laws of the Republic of the Marshall Islands, you may encounter difficulty protecting your interests as shareholders, and your ability to protect your rights through the U.S. federal court system may be limited. Please refer to the sections entitled "Risk Factors" and "Enforcement of Civil Liabilities" for more information. 9 SUMMARY OF THE EXCHANGE OFFER Issuer Scorpio Bulkers Inc., a company formed under the laws of the Republic of the Marshall Islands. Background We completed a private offering in July 2013 for 31,250,000 common shares (including 1,500 common shares issued in connection with our formation), representing 100% of our outstanding common shares, raising net proceeds of $242.8 million. Offer to Exchange Original Shares for Exchange Shares Under the terms of the Exchange Offer, you are entitled to exchange the Original Shares for Exchange Shares. All Original Shares that are validly tendered and not validly withdrawn prior to the expiration of the Exchange Offer will be exchanged promptly. Any Original Shares not accepted for tender for any reason will be returned promptly after termination or expiration of the Exchange Offer. Any holder electing to have Original Shares exchanged pursuant to this Exchange Offer must properly tender such holder's Original Shares for Exchange Shares prior to 5:00 p.m. New York City time (11:00 p.m. Oslo time) on the Expiration Date, as defined below. The Exchange Offer is not being made to, nor will we accept surrenders of Original Shares for exchange from, holders of Original Shares in any jurisdiction in which the Exchange Offer or the acceptance thereof would not be in compliance with the securities or blue sky laws of the jurisdiction, nor to any person or entity to whom it is unlawful to make such offer. Affiliates of ours (within the meaning of Rule 405 under the Securities Act), may not participate in the Exchange Offer. Procedures for Tendering Original Shares If you wish to tender your Original Shares for exchange in the Exchange Offer, you must instruct the Norwegian Exchange Agent to tender the Original Shares on your behalf, and you must send to the Norwegian Exchange Agent, on or before the Expiration Date, a properly completed and executed letter of transmittal, which has been provided to you with this prospectus and any other documentation requested by the letter of transmittal. If you beneficially own Original Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee and you wish to tender your Original Shares in the Exchange Offer, you should contact the registered holder promptly and instruct it to tender on your behalf accordingly. 10 Expiration Date The Exchange Offer will remain open for at least full business days and will expire at 5:00 p.m., New York City time (11:00 p.m. Oslo time), on, 2013, unless extended by us at our sole discretion, or the Expiration Date. Resales of Exchange Shares We believe that the Exchange Shares may be offered for resale, resold or otherwise transferred by you (unless you are an "affiliate" of ours within the meaning of Rule 405 of the Securities Act) without compliance with the registration and prospectus delivery requirements of the Securities Act, provided that: · You acquire the Exchange Shares in the ordinary course of business; and · You are not participating, do not intend to participate, and have no arrangement or understanding with any person to participate in the distribution of the Exchange Shares. If any of the foregoing is not true and you transfer any Exchange Shares without delivering a prospectus meeting the requirements of the Securities Act and without an exemption for the transfer of your Exchange Shares from such requirements, you may incur liability under the Securities Act. We do not assume or indemnify you against such liability. If you are a broker-dealer and receive Exchange Shares for your own account in exchange for Original Shares that were acquired as a result of market-making activities or other trading activities, you must represent to us that you will deliver a prospectus meeting the requirements of the Securities Act in connection with any resale of the Exchange Shares. Consequences of Failure to Exchange If we complete the Exchange Offer and you do not participate in it, then: · Your Original Shares will continue to be subject to the existing restrictions upon their transfer; and · The liquidity of the market for your Original Shares could be adversely affected. Withdrawal of Tenders You may withdraw your tender of Original Shares at any time prior to the Expiration Date. To withdraw, you must submit a notice of withdrawal to the Exchange Offer before 5:00 p.m., New York City time (11:00 p.m. Oslo time) on the Expiration Date. Conditions to Exchange Offer The Exchange Offer is subject to certain customary conditions. 11 Tax Considerations A shareholder will not recognize gain or loss for U.S. federal income tax purposes on the exchange of Original Shares for Exchange Shares pursuant to the Exchange Offer. Under current Marshall Islands law, we are not subject to tax on income or capital gains, and no Marshall Islands withholding tax will be imposed upon payments of dividends by us to our shareholders. Until the shares become traded on an established securities market in the United States, any dividends paid by us will be treated as ordinary income to a U.S. shareholder, and may continue to be so treated even after we become publicly traded. On the disposition of our shares, a U.S. shareholder will recognize capital gain or loss, which will be treated as long-term capital gain or loss if the shares have been held for more than one year. Under certain circumstances, we may be treated as a "passive foreign investment company" for U.S. federal income tax purposes. If we were to be so treated, dividends paid by us will be treated as ordinary income to a U.S. shareholder. In addition, a U.S. shareholder may be subject to adverse U.S. federal income tax consequences with respect to certain distributions received from us and gain on the sale of our shares, although a U.S. shareholder may be able to make certain tax elections to ameliorate these adverse consequences. See "Taxation—U.S. Federal Income Tax Considerations—Passive Foreign Investment Company Status and Significant Tax Consequences." Use of Proceeds We will not receive any cash proceeds from the issuance of the Exchange Shares in this Exchange Offer. See "Use of Proceeds." Exchange Agent Norwegian Central Securities (VPS) is expected to be appointed as the Norwegian Exchange Agent in connection with the Exchange Offer for purposes of obtaining the required documents from our shareholders to tender Original Shares in the Exchange Offer. Computershare Trust Company N.A., or Computershare, is expected to be appointed as our transfer agent who will act as agent for purposes of exchanging Original Shares for Exchange Shares.Deliveries should be addressed to the Norwegian Exchange Agent at the address on the back cover of this prospectus. Exchange Shares The Exchange Shares are identical to the Original Shares except that the Exchange Shares have been registered under the Securities Act of 1933, as amended, or the Securities Act, and, therefore, will not bear legends restricting their transfer.For more details, please read "The Exchange Offer." 12 SUMMARY CONSOLIDATED FINANCIAL AND OTHER DATA We were formed on March 20, 2013 for the purpose of acquiring and operating the latest generation mid-size newbuilding drybulk carriers with fuel-efficient specifications and carrying capacities of between 30,000 and 100,000 dwt in the international shipping markets.The following table summarizes our summary consolidated financial and other operating data at the dates and for the periods indicated.The summary consolidated financial data in the table as of June 30, 2013 and for the period from March 20, 2013 (date of inception) to June 30, 2013 are derived from our audited consolidated financial statements for the period ended June 30, 2013 included elsewhere in this prospectus, which have been prepared in accordance with U.S. GAAP.The pro forma column in the balance sheet gives effect to the following transactions as if they had occurred on June 30, 2013: (a) the $242.8 million of proceeds from the issuance and sale of 31,250,000 common shares in July 2013 (including 1,500 common shares issued in connection with our formation) and (b) the subsequent payments between August 8, 2013 and September 3, 2013 aggregating $70.0 million relating to the initial deposits on newbuilding contracts on 13 drybulk carriers. The following financial data should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations," and our consolidated financial statements and related notes included elsewhere in this prospectus. For the period from March 20, 2013 (date of inception) to June 30, 2013 Statement of Operations Data Revenue: Vessel revenue $
